DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 9-15) in the reply filed on 07/01/2021 is acknowledged.
Claims 1-8 and Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US 9116212 B2, 2015) (hereinafter “Fischer”) in view of Garcia et al (US 2017/0192067 A1, 2017) (hereinafter “Garcia”).
Regarding claim 9, Fischer discloses, A radio frequency (RF) coil assembly for a magnetic resonance imaging (MRI) system, the RF coil assembly comprising: (Abstract; “In order to increase the signal to noise ratio, and thus increase the quality of images produced during pediatric MRI, a pediatric RF coil assembly includes a head coil and a flexible body coil in a single dedicated device shaped and sized for a child”)
a support section configured to support a subject to be imaged; (100 in the re-produced fig. 1 above)

    PNG
    media_image1.png
    514
    552
    media_image1.png
    Greyscale

a first RF coil array disposed within the support section which comprises a first plurality of RF coil elements; ([102 first RF coil array], Col. 2 lines 6-7; “The plurality of RF receive coils may be positionally fixed within the base 102.” [see re-produced Fig. 1 above])
a foldable section configured to wrap around an abdominal region of the subject; and (Col. 3 lines 58-61; “the entire body coil housing 104 is made of a single piece of closed-cell foam. The closed-cell foam of the flexible sections 132 and 134 may serve as a blanket for the patient” [The abdominal region is included within the entire Col. 3 lines 51-52; “The sections 132 and 134 are attached by hinges, flexible material, or formed as a single integral piece”)
a second RF coil array disposed within the foldable section which comprises a second plurality of RF coil elements; (Col. 4 lines 61-62; “the body coil housing 104 includes both RF transmit coils and RF receive coils.”)
wherein a plurality of airflow passages are disposed within the support and foldable sections. (Col. 4 lines 35-38; “The body coil housing 104 may include a plurality of openings 138 (e.g., four openings 138 [see re-produced fig. 1 above]) to facilitate additional positioning of the patient after the flexible sections 132 and 134 have been positioned around the body of the patient”) 
Fischer does not teach wherein a plurality of airflow passages are disposed within the support and foldable sections.
However, in the same field of the endeavor, Garcia teaches plurality of airflow passages (0039; “The cooling ducts 104 (best shown as dashed lines in FIG. 6) are configured to direct a coolant (e.g., air, water, and/or other types of heat  absorbing/transferring substances) to …(e.g. the gradient coil assembly 54, the RF coil 62, the RF shield 82”)(0041; “the cooling ducts 104 may run along the longitudinal axis 102 and/or circumferentially around the longitudinal axis 102.” [Cooling ducts are seen as a plurality of airflow passages, see re-produced Fig. 6 below of Garcia]) 

    PNG
    media_image2.png
    468
    495
    media_image2.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified Fischer as outlined above with Garcia’s cooling ducts seen as airflow passages because it would advantageous to locally manage the heat within the magnet assembly by directing coolant to individual assembly components (0042 of Garcia). 

Regarding claim 11, the modified combination above disclose all the elements of claim 9, Fischer further discloses, wherein the support (130 see re-produced Fig. 1 above) and foldable sections (132 and 134 see re-produced Fig. 1 above) are made of different materials, and wherein a material of the foldable section is more flexible than a material of the support section. (Col. 3 lines 52-58; “The first section 130 of the body coil housing 104 may be rigid, while the second and third sections 132 and 134 of the body coil housing 104 may be flexible (e.g., flexible sections). For example, at least part of the first section 130 may be made of polycarbonate, while the second section 132 and the third section 134 may be made of closed-cell foam.”) 

Regarding claim 12, the modified combination above disclose all the elements of claim 9, Fischer further discloses, wherein the support section comprises: (100 in the re-produced fig. 1 above)
a first section configured to support a head of the subject; and (106 in the re-produced fig. 1 above)
a second section configured to support an abdomen of the subject, (base 102 in re-produced Fig. 1 above) (Col. 3 lines 10-15; “The plurality of RF receive coils may be spaced along the length of the base 102 (e.g., along the length of the first part 108 and the second part 110 of the base 102), such that MR signals may be received from the back side of the body (e.g., the spine)” [The second section is seen to support an abdomen of the subject since base is along the length of the spine and the abdomen is in the same region as the spine.]) 
wherein the first RF coil array is disposed within the second section. (Col. 3 lines 10-15; “The plurality of RF receive coils may be spaced along the length of the base 102 (e.g., along the length of the first part 108 and the second part 110 of the base 102), such that MR signals may be received from the back side of the body (e.g., the spine)”)

(Col. 6 lines 14-18; “The attachment devices 148 may each include a button 152 (only one shown) that may be depressed to remove the head coil housing 106 from the base 102. Any number of other attachment devices including, for example, MRI-safe nut and bolt combinations and Velcro may be used.” [see re-produced Fig. 1 above]) wherein the adjustable arm (150 see re-produced Fig. 1 above) is configured to adjust a distance between the first section and the second section. (Col. 6 lines 10-13; “The head coil housing 106 may be removably attached to corresponding attachment devices 150 (only one shown) located adjacent to the recess 112 of the first part 108 of the base 102.”)(Col 6 lines 31-35; “the head coil housing 106 may be physically attached to the base 102 with the attachment devices 148 and 150, such that the surface of the recess 112 is flush with the internal surface 140 of the head coil assembly 106.” [The distance is seen as removing and attaching 106 via 150 since removing an attaching creates a distance between the first section and the second section. 150 is seen as an adjustment since 150 adjust 106 to 102. 150 achieves a desired result hence it’s an adjustment to connect 106 to 102.] ) 
Regarding claim 15, the modified combination above disclose all the elements of claim 9, Fischer further discloses, wherein a plurality of orifices are formed on a surface of the support section and adapted to be in face-sharing contact with the subject, (Col. 4 lines 35-38; “The body coil housing 104 may include a plurality of openings 138 (e.g., four openings 138) to facilitate additional positioning of the patient after the flexible sections 132 and 134 have been positioned around the body of the patient,” [see re-produced Fig. 1 above]) 
Fischer does not teach the plurality of orifices being fluidly coupled to corresponding airflow passages.
However, in the same field of the endeavor, Garcia teaches, the plurality of orifices being fluidly coupled to corresponding airflow passages. Specifically, Garcia teaches, (0039; “The cooling ducts 104 (best shown as dashed lines in FIG. 6) are configured to direct a coolant (e.g., air, water, and/or other types of heat absorbing/transferring substances) to …(e.g. the gradient coil assembly 54, the RF coil 62, the RF shield 82” [see re-produced Fig. 6 above]) Cooling ducts allow for air and/or other types of transferring substances like water to flow through the system, which is seen as fluid transferring, which is also coupled to the orifices seen as openings 106 and 108, refer to (0041; “the cooling ducts 104 may run along the longitudinal axis 102 and/or circumferentially around the longitudinal axis 102. In embodiments, the cooling ducts 104 may include coolant intake openings 106 and/or coolant dispensing openings 108. The coolant intake openings 106 may be formed by the outer wall 100 of the body 96” [see re-produced Fig. 6 above])
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified Fischer as outlined above with Garcia’s cooling ducts seen as airflow passages. Thereby modifying Fischer’s orifices to be fluidly couple to airflow passages because it would advantageous to locally manage the heat within the magnet assembly by directing coolant to individual assembly components (0042 of Garcia). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Garcia, as applied to claim 9 above, in further view of Driesel et al (US 2014/097832 A1, 2014) (hereinafter “Driesel”).
Regarding claim 10, the modified combination above disclose all the elements of claim 9, Fischer further discloses, (Col. 4 lines 63-65; “The plurality of RF receive coils of the body coil housing 104 are flexible and may be made of any number of electrically conducting materials including, for example, copper.”) (Col. 5 lines 5-26)(Col. 7 lines 39-51) [A PCB is seen as a conductor]. 
Fischer does not teach that the RF elements comprises a loop portion which includes two distributed capacitance wire conductors encapsulated and separated by a dielectric material.
However, in the same field of the endeavor, Driesel teaches RF coils elements which includes a loop portion which includes two distributed capacitance wire conductors encapsulated and separated by a dielectric material. Specifically, Dreisel discloses, a distributed capacitance loop portion comprising two parallel conductor wires seen as distributed capacitance wire conductors, encapsulated and separated by a dielectric material ([see re-produced Fig. 1 below see conductors 11, 12, and 14 and dielectric 15]) (0076; “wherein the dielectric is air and encapsulates the conductors.”). 

    PNG
    media_image3.png
    694
    572
    media_image3.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Dreisel’s loop portion which includes two distributed capacitance wire conductors encapsulated and separated by a dielectric material. The motivation to do this would be to tune the resonance circuit to the desired new frequency (0045 of Driesel).


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Garcia, as applied to claim 9 above, in further view of Petropoulos et al (US 6980002 B1, 2005) (hereinafter Petropoulos). 
Regarding claim 14, the modified combination above disclose all the elements of claim 13; however, Fischer does not teach wherein the adjustable arm is configured to rotate the first section relative to the second section in accordance with different body positions of the subject.
However, in the same field of the endeavor, Petropoulos discloses, an adjustable arm (Col. 4 lines 49-50; “Locking member 25, (shown in FIGS 1 through 4), which may comprise, but is not limited to a rotatable knob or dial, is also provided in order to lock the hinging joint 28” [see re-produced Figures 1-3 below]) configured to rotate the first section (chest portion 20 [also see associated paragraphs] ) relative to the second section (head portion 18 [also see associated paragraphs] ) in accordance with different body positions of the subject. (Col. 5 lines 20-25; “The attachment of the neck-upper-chest portion 20 to the head portion 18 allows the portion 20 to exhibit an up and down rotational motion, as well as, an up and down translational motion. This allows the portion 20 to conform as close as possible to the chest and upper neck anatomy of any size human subject.”)







    PNG
    media_image4.png
    543
    580
    media_image4.png
    Greyscale











    PNG
    media_image5.png
    739
    480
    media_image5.png
    Greyscale














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Nicholas A Robinson/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SERKAN AKAR/           Acting Supervisory Patent Examiner of Art Unit 3793